Citation Nr: 0720583	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran had active service from May 1957 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota. 

In connection with this appeal, the veteran and his spouse 
testified at a personal hearing before a Decision Review 
Officer sitting at the RO, in August 2004; a transcript of 
the hearing is associated with the claims file.

Subsequent to his August 2002 claim of entitlement to service 
connection for pes planus, the veteran broadened his claim to 
include complications with his feet.  Accordingly the Board 
has recharacterized the issue of entitlement to service 
connection for pes planus as a claim for service connection 
for a bilateral foot disorder, as indicated on the title 
page.

The Board observes that, after a review of the service 
medical records, the RO recharacterized the veteran's claim 
of service connection for his left shoulder as a claim for 
his right shoulder.  The veteran is in receipt of benefits 
for a service-connected right shoulder; however, should the 
veteran wish to pursue a claim for his left shoulder, he 
should contact the RO regarding such claim.    

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service, to include his in-service noise 
exposure.  

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claims for VA benefits.  In 
this case, the veteran was provided with VCAA notification 
letters in September 2002 and October 2002, prior to the 
initial unfavorable AOJ decision issued in April 2003.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in September 2002 and October 2002 informed the veteran of 
the type of evidence necessary to establish service 
connection; how VA would assist him in developing his claim; 
and his and VA's obligations in providing such evidence for 
consideration.  Neither VCAA notice informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  Failure to provide 
pre-adjudicative notice of any of the four elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The September 2002 and October 2002 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.  For these reasons, the Board 
concludes that the failure to provide a fully VCAA compliant 
notice was harmless, and that to decide the appeal would not 
be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, neither VCAA letter nor any subsequent 
communication from the AOJ to the veteran advised him of the 
evidence necessary to establish entitlement to a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, and a February 2003 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.

Additionally, the veteran was afforded a VA examination in 
February 2003 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.
II.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his tinnitus resulted from exposure 
to jet engines while working as a prop mechanic during 
service.  Therefore, he contends that he is entitled to 
service connection for tinnitus.

Although the veteran's service medical records do not contain 
any documentation as to noise exposure, the veteran is 
competent to describe the nature and extent of his in-service 
noise exposure and such is consistent with his military 
occupational specialty as a prop mechanic, as noted in his 
service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  However, post-service medical records 
demonstrate a diagnosis of tinnitus.  Tinnitus is readily 
observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the veteran is 
competent to describe his tinnitus symptomology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the February 2003 VA 
examination.  As such, the Board finds that the veteran has a 
current diagnosis of tinnitus.

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
tinnitus.  However, while the veteran has a current diagnosis 
of tinnitus and is competent to describe his in-service noise 
exposure, the record shows no complaint or diagnosis of 
tinnitus or any hearing difficulty during active service or 
for many years thereafter.  The first complaint of tinnitus 
of record is the veteran's August 2002 claim for service 
connection.  Moreover, the first documented post-service 
hearing test and clinical diagnosis of tinnitus for VA 
purposes is the February 2003 VA examination.  The lapse in 
time between service and the first complaint and diagnosis 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the February 2003 VA examination, the VA 
examiner noted that the veteran stated at the examination 
that the onset of tinnitus was several years after separation 
from service.  Therefore, the VA examiner concluded that the 
veteran's tinnitus was not likely related to his military 
service. 

The veteran contends in his notice of disagreement that he 
was misunderstood by the VA examiner and that his tinnitus 
has been present to one degree or another since service, 
occurring occasionally during service and upon discharge, and 
becoming constant several years after service.  The Board 
observes that, in response to the veteran's statement, the VA 
examiner was requested to review his examination report and 
opinion.  Upon such review, the VA examiner again found no 
link between the veteran's tinnitus and his service. 

Therefore, no competent medical professional has attributed 
the onset of the veteran's tinnitus to his service.  The 
veteran's claim that his tinnitus is the result of his 
military service is supported solely by his own statements.    
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu, supra.  Specifically, where 
the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In the absence of any competent evidence 
connecting the disability to the veteran's time in service, 
the Board concludes that service connection for tinnitus is 
not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  Therefore, his claim must be 
denied.  


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran contends that he currently has a bilateral foot 
disorder that is related to his military service.  The Board 
finds that a remand is necessary in order for the AOJ to 
further develop this claim.  

The Board notes that the medical evidence of record contains 
conflicting diagnoses of the veteran's current foot 
disorders.  Specifically, treatment records from the Mayo 
Clinic indicate a diagnosis of pes planus and peripheral 
neuropathy.  In contrast, the February 2003 VA examination 
report states that the veteran does not have pes planus and 
that his bilateral foot pain is most consistent with a 
painful neuropathy.  Therefore, the Board concludes that 
another VA examination is warranted to conclusively diagnosis 
the veteran's bilateral foot disorder(s) and to determine the 
existence, or lack thereof, of a causal nexus between such 
disorder(s) and the veteran's military service. 
In addition, the Board observes that, after the issuance of 
the November 2004 statement of the case and certification of 
the appeal to the Board, the veteran submitted an April 2005 
statement and additional evidence consisting of a letter from 
Dr. Daniels dated in March 2005.  See 38 C.F.R. § 20.1304 
(2006).  The Board notes that the veteran has not waived AOJ 
consideration of such evidence.  Id.  Therefore, the Board 
may not properly consider such evidence and a remand is 
required for initial AOJ consideration.

Further, the VCAA is applicable to the claim now before the 
Board.  In letters dated in September and October 2002, the 
veteran was advised of the evidence necessary to substantiate 
his service connection claim, as well as his and VA's 
respective responsibilities in obtaining such evidence.  
However, such letters did not request that the veteran 
provide any evidence in his possession that pertains to his 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additionally, as indicated above, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not been advised of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability now on appeal.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3159(b), that informs the veteran as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date for the disability on 
appeal, as well as request that he send any evidence 
pertinent to his claim to VA. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter pertinent to the 
recharacterized issue of entitlement to 
service connection for a bilateral foot 
disorder that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the 
disability now on appeal and requests 
that the veteran submit any additional 
evidence in his possession that 
pertains to his claim in accordance 
with Dingess/Hartman and Pelegrini, 
supra.  

2.	The veteran should be requested to 
complete and return VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for treatment 
records from the Mayo Clinic dated 
after January 2001, to include the 2001 
and 2002 EMG test results indicated by 
Dr. Daniels in his March 2005 
statement.  A response, positive or 
negative, should be associated with the 
claims file. 

3.	The veteran should be afforded a VA 
examination  to determine the existence 
and etiology of all foot disorders that 
may be present.  The examiner is 
requested to identify all complaints of 
foot problems and assign diagnoses to 
each disorder.  The examiner also must 
review the claims file, to include the 
March 2005 statement of Dr. Daniels, 
and any additional medical records 
obtained from the Mayo Clinic.  Any 
further evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  The examiner must then 
render an opinion as to whether any 
current foot disorder is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to his active 
service and state a rationale for such 
opinion. 

4.	After completion of the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated based on the entirety of 
the evidence, to include any evidence 
received since the issuance of the 
November 2004 supplemental statement of 
the case.  If the claim remains denied, 
the veteran and his representative 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


